Title: From Thomas Jefferson to David Jameson, 16 April 1781
From: Jefferson, Thomas
To: Jameson, David



Sir
Apr. 16. 1781.

The day is so very bad that I hardly expect a council, and there being nothing that I know of very pressing, and Mrs. Jefferson in a situation in which I would not wish to leave her, I shall not attend to-day.
Should there be a board this case requires immediate attention. The court of Albemarle on the resignation of John Coles County Lieutenant and Nicholas Lewis Colo. have passed by Reuben Lindsay who was Lt. Colo. and a man of as much worth as any in the county and of a temper fit for conciliating the minds of the people to the many harsh calls now to be made on them, and have recommended (as report sais) John Marks to be County Lieutt. who was formerly a very junior captain and retired, not possessing an inch of property in the county or other means of obtaining influence over the people, and of a temper so ungovernable that instead of reconciling he will by his manner of executing revolt the minds of the people against the calls of government, and produce mutinies and difficulties where others would go thro’ smoothly. As our power of redressing depends on our taking the  start I would recommend if there be a board the inclosed resolution. I do not know who are the two eldest captains. Reuben Lindsay I know is the Lt. Colo. and Charles Lilburne Lewis the Major.
I am with great esteem your friend & servt,

Th: Jefferson


The board should there be one can form their resolution without my being present. If the commissions can be sent me, I can forward them to-day.
John Coles County Lieutenant and Nicholas Lewis Colo. of Albemarle having resigned their commissions, the board advise that Reuben Lindsay the present Lt. Colo. be appointed County Lieutenant and Charles Lilburne Lewis the present Major be appointed Colo. of the militia of the said county.

